department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action letter rev catalog number 47632s if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 c redacted letter final adverse determination under sec_501 - no protest cc letter rev catalog number 47632s department of the treasury internal_revenue_service irs p o box cincinnati oh date date employer id number contact person id number contact telephone number contact fax number uil legend b dollars dollar amount c dollars dollar amount d dollars dollar amount g percentage h percentage p state r date x country y culture issues do you qualify for exemption under sec_501 of the code no for the reasons stated below we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code the code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records dear per your bylaws you are formed to provide healthcare assistance and rural development in rural areas of x also you will educate and promote y culture in the united_states last you will provide assistance to families in which tragedy has struck through loss of any kind including death divorce separation addiction home violence or other to break the cycle of isolation and distress your bylaws state that membership is open to all persons who subscribe to your aims abide by your bylaws rules and regulations and assist in furthering your aims and objectives members must attend meetings regularly members must pay their dues spouses and children must register individually to become a member facts you were incorporated in p on r as a non-profit corporation for the purpose of assisting the under-privileged population and for charitable religious educational and scientific purposes your bylaws provide detailed explanations of the following required membership fees e e e e members pay annual dues used to run the association and fund short term projects or emergencies there is an annual registration fee of b dollars each member must pay c dollars to an emergency fund upon becoming a member this is a one-time fee funds will be used to assist in funeral arrangements in the event of a death and the funds are used additional funds will be raised to replenish the fund to be eligible to receive funds the recipient member must be in good standing in accordance with your bylaws each member will contribute an annual fee of d dollars for the sinking_fund this money will be used for marriage birth graduation illness or death of an immediate_family member the amount of c dollars will be disbursed to assist the bereaved family to be eligible to receive funds the recipient must be in good standing in accordance with your bylaws each member will contribute b dollars during the meeting to an entertainment fund the member must send b dollars even if they are not attending the meeting otherwise the b dollars will be deducted from the member’s sinking_fund and should be replenished within a few months in supplemental attachments you state you will offer corporate membership opportunities to individuals with fees ranging up to c dollars members will have access to free publications and data as well as special events ad-hoc business training and advocacy services you did not provide any other information on corporate membership opportunities in order to apply for assistance from the emergency fund and sinking_fund a family must complete a request form a finance_committee reviews it and forwards it to the board_of directors for approval you estimate the emergency fund will be g percent of your funds and the sinking_fund will be h percent of your funds your initial form_1023 application_for recognition of exemption under sec_501 c of the internal_revenue_code did not contain a narrative description of activities when you were asked to provide an activity description you provided one that restated the purposes in your bylaws your stated your main activity is to provide healthcare and education assistance to rural and underprivileged communities you also will provide assistance to families in which tragedy has struck you will conduct your activities in the united_states and x you state you will not charge fees to recipients of any of your services you describe your economic development activities as empowering training and encouraging local communities to form cooperatives to collect and distribute farm products this will enable individuals in the communities to care for their health and educate their families villagers engaged in farming will be eligible to participate in cooperatives the cooperatives will assist local farmers selling their produce you will spend g percent of your funds on this activity you intend to finance your operations with membership programs grants community fundraising and private donations in your form_1023 the financial information provided shows your revenues are only from membership fees and your budgeted expenses are for professional fees fundraising expenses and contributions however you also provided a supplemental attachment of projected financials showing estimated revenues letter rev catalog number 47630w from memberships grants fundraising and donations but no expenses the projected financials contain significantly larger revenues than those provided in form_1023 you later clarified your average gross_receipts would not be as large as those estimated in the projected financials law sec_501 of the code provides in part for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 states that in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose sec_1_501_c_3_-1 states that an organization is not operated exclusively for one or more exempt purposes unless it serves a public rather than a private interest it must not be operated for the benefit of designated individuals or the persons who created it revrul_67_367 1967_2_cb_188 describes an organization whose sole activity was the operation of a scholarship plan for making payments to pre-selected specifically named individuals the organization established a plan whereby it entered into agreements with subscribers the subscribers deposited a certain amount of money with a designated bank the subscriber also named a specific child to be the recipient of the scholarship money the recipient received the scholarship around the time he or she were to begin college the organization did not qualify for exemption under sec_501 of the code because it was serving the private interests of its subscribers rather than serve public charitable and educational interests revrul_69_175 1969_1_cb_149 describes an organization which was formed by parents of pupils attending a private school the organization provided bus transportation to and from the school for those children whose parents belong to the organization the organization did not qualify for exemption under sec_501 of the code because it served a private rather than public interest revrul_76_205 1976_1_cb_226 describes an organization formed to aid immigrants in overcoming social cultural and economic problems by providing personal counseling referrals to helpful agencies social and recreational activities instruction in english and distributing a newsletter containing information on attaining citizenship securing housing and obtaining medical_care is operated exclusively for charitable and educational_purposes and qualifies for exemption under sec_501 of the code revproc_2017_5 2017_1_irb_232 section and its predecessors provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed a determination_letter or ruling on exempt status is issued based solely upon the facts and letter rev catalog number 47630w representations contained in the administrative record the applicant is responsible for the accuracy of any factual representations contained in the application in 326_us_279 66_sct_112 90_led_67 c b the supreme court of the united_states interpreted the requirement in sec_501 of the code that an organization be operated exclusively by indicating that an organization must be devoted to exempt purposes exclusively the presence of a single non-exempt purpose if more than insubstantial in nature will destroy the exemption regardless of the number and importance of truly exempt purposes in 92_tc_1053 the tax_court held that an organization that as its primary activity operated a school to train individuals for careers as political campaign professionals was not operated exclusively for exempt purposes as described in sec_501 of the code because the school's activities conferred impermissible private benefit the court defined private benefit as non-incidental benefits conferred on disinterested persons that serve private interests 70_fedclaims_782 was an action for declaratory_judgment that the petitioner brought to challenge the denial of his application_for exempt status the court in finding that the actual purposes displayed in the administrative record supported the service’s denial stated it is well- accepted that in initial qualification cases such as this gaps in the administrative record are resolved against the applicant the court noted that if the petitioner had evidence that contradicted these findings it should have submitted it as part of the administrative process the court also highlighted the principle that exemptions from income_tax are matters of legislative grace ohio disability association v commissioner t c memo states denial is justified because responses to requests for additional information failed to supplement the initial application or clarify purposes and activities and generalizations did not provide sufficient detail to determine that the organization would be operated exclusively for exempt purposes application of law you are not operated exclusively for one or more exempt purposes under sec_501 of the code as described in sec_1_501_c_3_-1 because you are operated for the private benefit of your members rather than operating to provide a public benefit you have not established that you are operated exclusively for one or more exempt purposes as required in sec_1_501_c_3_-1 a substantial portion of your funding will be used for an emergency fund a sinking_fund and an entertainment fund which only benefit your members this results in a substantial private benefit to your members you are similar to the organization described in revrul_67_367 like that organization your activities serve to benefit your members rather than benefit the public the organization in this revenue_ruling made payments only to designated individuals identified by the contributors the emergency sinking and entertainment fund payments are limited to your members and their families the payment of benefits to pre- selected specifically named individuals serves a private interest rather than a public interest as contemplated under sec_501 of the code and sec_1_501_c_3_-1 you are similar to the organization described in revrul_69_175 the group of parents in this ruling letter rev catalog number 47630w provided a cooperative service for themselves and thus served their own private interests in your case you charge your members a fee and provide funding to members and their immediate families when various events occur even though you state that applications are required and must be approved by the board and that recipients of your services won’t be charged fees your bylaws show that payments occur automatically after certain life events in addition only members in good standing who have paid their fees are eligible to receive funding therefore the payment of these benefits to your members serves a cooperative private interest rather than a public interest as in better business bureau a single substantial non-exempt purpose is sufficient to prevent exemption although you plan to provide healthcare and education assistance you have the substantial purpose of providing member benefits through funds only available to members in good standing which results in private benefit therefore you are distinguished from the organization described in revrul_76_205 which provided aid to immigrants in overcoming social cultural and economic problems as described in american campaign academy v commissioner substantial private benefits are impermissible under sec_501 of the code accordingly you are precluded from qualifying for exemption in new dynamics it was established that an organization must establish through its administrative record that it meets the requirements for exemption the documentation you provided references many activities but does not demonstrate your activities are exclusively charitable or educational for example you will provide healthcare and education assistance but offer no explanation of who is eligible or what assistance will be provided you state you will provide special events ad-hoc business training and advocacy services with no further details of what these programs are or who participates when asked about your plan to form cooperatives to assist local farmers in selling produce your explanation of eligibility was that villagers engaged in farming were eligible without explaining who the villagers are where they are located or any other qualifying criteria you will provide assistance to families where tragedy has struck but you do not explain if this is a separate program from your membership funds described in your bylaws which provide funding only for members who experience tragedy as provided in new dynamics any gaps in the administrative record will be resolved against the applicant similarly in ohio disability association the court found that even when additional information was provided but it contained generalizations and failed to clarify purposes denial is justified your administrative record demonstrates that your emergency sinking and entertainment funds only benefit members in good standing and they are substantial activities this shows you are not operated for exclusively charitable and educational_purposes therefore we are unable to determine that you qualify for exemption because you failed to provide sufficient details in your initial application and additional documentation showing that your activities are exclusively charitable and educational you have not established that you meet the requirements for exemption under sec_501 of the code as required by revproc_2017_5 conclusion based on the information submitted we conclude that you are not an organization described in sec_501 of the code because you are operated for the substantial private benefit of your members therefore you do not qualify for exemption under sec_501 if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include letter rev catalog number 47630w e e e e e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with anexplanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address letter rev catalog number 47630w ' u s mail internal_revenue_service eo determinations quality assurance room p o box cincinnati oh street address for delivery service internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter we sent a copy of this letter to your representative as indicated in your power_of_attorney sincerely stephen a martin director exempt_organizations rulings and agreements enclosure publication ce letter rev catalog number 47630w
